OPINION OF THE COURT
Memorandum.
Appeal dismissed.
The denial of a motion to dismiss a small claims action does not constitute the denial of substantial justice within the meaning of UDCA 1807 since the only effect of same is to require the parties to proceed to trial (McBrearty v Pryor & Mandelup, NYLJ, Apr. 23, 1992, at 28, col 1 [App Term, 9th & 10th Jud Dists]; Chaloupka v Nassau Travel Ctr., NYLJ, Feb. 1, 1980, at *37413, col 5 [App Term, 9th & 10th Jud Dists]). Accordingly, the appeal must be dismissed.
DiPaola, P. J., Stark and Ingrassia, JJ., concur.